DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This is a notice of allowance in response to applicant’s amendments and remarks filed on 09/18/2020.
Claims 1-7 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of the prior arts of record, taken individually or in any combination, fairly teach, inter alia, the combination of the steps of:
wherein a priority for the meeting increases as the time available until the end date decreases.
Specifically, none of the references disclose these features. The closest prior art to these features are Kang and Horvitz and NPL Reference Chen. Although Kang addresses raising priority based on a deadline in the context of a scheduling request, Kang does not address doing so in the context of a meeting scheduling. Horvitz addresses raising priority based on a deadline in the context of a project notification message, but not doing so in the context of a meeting scheduling. Chen (NPL), also addresses heightened priority in proximity to deadline, however, not in context of 
None of the prior art of record remedies the deficiencies. Furthermore, neither the prior art, the nature of the problem, nor knowledge of any person having ordinary skill in the art, provide any reasonable rationale to combine prior teaching.
Additionally, the Examiner has relied upon three references to formulate an obviousness rejection of Claims 1 and 7. While there is no limit to the number of references that the examiner may combine to state a rejection, at some point the support for motivation of a skilled person to combine the references to practice the invention becomes tenuous in connection with Claims 1 and 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIERA J FLETCHER whose telephone number is (571)272-6509.  The examiner can normally be reached on M-Th/F 7:30am-5:00pm (Alternate Fridays).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIERA J FLETCHER/           Examiner, Art Unit 3623   

/MATTHEW S GART/Supervisory Patent Examiner, Art Unit 3623